Citation Nr: 1224619	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before a Decision Review Officer in October 2007, and a transcript of this hearing is of record.  In his substantive appeal, the Veteran also requested hearing before a member of the Board in Washington, D.C., but he failed to report for his scheduled hearing.  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1999 Board decision denied entitlement to service connection for a back disability; the appellant did not appeal. 

2. Evidence received since the December 1999 Board decision is new and material, and the Veteran's claim is reopened.



CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied entitlement to service connection for a back disability is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the December 1999 Board decision, and the Veteran's claim for entitlement to service connection for a back disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material

The Veteran's claim for entitlement to service connection for a back disability was denied in a December 1999 BVA decision; the Veteran did not appeal.  In September 2002, the Veteran filed a new claim for a back condition.  In a March 2004 rating decision, the RO determined that the Veteran had not submitted new and material evidence.  In June 2004, the Veteran submitted statements from two individuals who claimed that the Veteran injured his back in an accident in service.  The RO took no further action on the Veteran's claim until June 2006.  At that time, the RO reopened the Veteran's claim for a back disability based on new and material evidence, but continued to deny the Veteran's claim on the grounds that his current lumbar spine disability is unrelated to his active military service.  The Veteran has appealed.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's low back disability had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's low back disability is related to his active military service.  

Since the December 1999 Board decision, the Veteran has submitted letters from W.J. and J.C. who both state that the Veteran injured his back in service after falling down a telephone poll and had to be hospitalized.  For purposes of determining whether or not to open a claim (and only for this purpose) the Board must assume that these witnesses are credible.  Accordingly, this evidence is new and material, and the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a low back disability is addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a back disability is reopened.




REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  The Veteran currently suffers from degenerative disc disease of the lumbar spine, which he claims was caused when he fell down a telephone pole in service while stationed in Korea.  

The Veteran has submitted evidence that he is receiving disability benefits from the Social Security Administration (SSA) due to his low back disability.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claim folder.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, the Veteran has testified that following his alleged accident in service, he was hospitalized for two weeks.  While there is no evidence of any hospitalization in the Veteran's service treatment records (or for that matter, any evidence that the Veteran ever fell down a telephone pole and injured himself in any way, it is possible that records from his hospitalization have not been associated with his other service treatment records).  Unfortunately, the Veteran has been unable to clearly identify the hospital at which he was allegedly treated in service.  However, on remand, he should be given an additional opportunity to provide the name and location of the military hospital at which he was allegedly treated in service, as well as the approximate dates of treatment.  

If, and only if, the Veteran does this, the RO should attempt to obtain those records.

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Here, VA cannot be expected to guess when and where the Veteran might have been hospitalized.  The Veteran must assist VA by telling them from where to request records.  

Finally, there is some evidence that the Veteran may have been treated for his low back disability by VA shortly after separation from service.  Unfortunately, the Veteran is not always coherent historian, making it difficult to tell where the Veteran was actually treated, when he was treated, what he was treated for, and whether the treatment provider was the VA or a private medical professional.  However, at his October 2007 DRO hearing, the Veteran appeared to state that he was treated by the VA in Charleston, South Carolina shortly after separation from service, then in Birmingham, Alabama and Galveston, Texas.  At his videoconference hearing before a member of the Board in June 1999, he appeared to claim that he was first treated for back problems by VA in Galveston, Texas in 1972.  It does not appear that any attempt has been made to obtain these records, if they exist.  As these records are potentially relevant, on remand, the RO should attempt obtain these records.  If they do not exist or are no longer available, a formal finding of unavailability should be placed of record.  

To assist the RO in locating all available VA treatment records, the Veteran should provide a complete list of all the locations where he received treatment by VA for his low back disability and the approximate dates of the treatment.  If there are any VA treatment records that are not associated with the Veteran's claims folder, the RO should attempt to obtain them.  If they are unavailable, a formal finding of such should be placed of record.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran needs clearly provide the RO with the name of the hospital he was allegedly treated in South Korea as well as the names of any and all VA Medical Centers who have treated his back since he was discharged from service and the dates of these treatments.

Simply stated, to assist the RO, the Veteran should provide the RO with a clear list of all the places where he received treatment for his low back disability, as well as the approximate dates of treatment.  

2. The RO should attempt to obtain any available SSA records.  If these records are not available, a formal finding of such should be placed of record.

3. If, and only if, the Veteran provides the name of the hospital at which he was allegedly treated in South Korea, as well as the approximate dates of treatment, the RO should attempt to obtain those records and associate them with the Veteran's claims folder.  If these records are not available, a formal finding of such should be placed of record.  

4. If, and only if, the Veteran provides the names and dates of treatment of the VAMCs that have treated his back disability, the RO should attempt to obtain any available VA records from June 1967 to the present showing treatment for the Veteran's low back disability.  If these records do not exist or are no longer available, a formal finding of such should be placed of record.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


